Citation Nr: 1043762	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-18 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar 
spine disability.  

2.  Entitlement to a rating in excess of 10 percent for 
achalasia.  

3.  Entitlement to a rating in excess of 10 percent for a left 
fifth toe disability.  

4.  Entitlement to a compensable rating for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1982 to July 2006.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a September 2006 
rating decision by the Salt Lake City, Utah Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for: a lumbar spine disability, 
rated 10 percent, achalasia, rated 10 percent, a left fifth toe 
disability, rated 0 percent; and a left knee disability, rated 0 
percent, all effective August 1, 2006.  An interim (April 2009) 
rating decision increased the rating for the  lumbar spine 
disability to 20 percent, and increased the rating for the left 
fifth toe disability to 10 percent, both effective August 1, 
2006.  In October 2010, a videoconference hearing was held before 
the undersigned; a transcript of the hearing is associated with 
the Veteran's claims file.  The Veteran's claims file is now in 
the jurisdiction of the Denver, Colorado RO.  

The matters of the ratings for lumbar spine and left fifth 
toe disabilities are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if any action on his part is 
required.  


FINDINGS OF FACT

1.  From February 22, 2007, but not earlier, the Veteran's 
achalasia is reasonably shown to have been manifested by 
persistent recurrent epigastric distress with pyrosis, 
regurgitation, and dysphagia, and some melena and to be 
productive of considerable impairment of health; symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia or other symptom combinations productive of 
severe impairment of health are not shown..   
2.  Prior to March 12, 2009, the Veteran's service connected left 
knee disability was reasonably shown to have been manifested by 
X-ray evidence of knee pathology with painful motion; a 
compensable limitation of flexion or extension and/or instability 
was not shown; from that date the  left knee disability is shown 
to include X-ray confirmed arthritis, limitation of motion 
(including due to pain) or instability is not shown.  


CONCLUSIONS OF LAW

1.  The Veteran's achalasia warrants staged ratings of 10 percent 
prior to February 22, 2007 and [an increased rating of] 30 
percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code (Code) 7346 (2010).  

2.  The Veteran's left knee disability warrants staged ratings of 
[an increased rating of] 10 percent prior to March 12, 2009 and 0 
percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.10, 4.20, 4.40, 4.45, 4.71a, Codes 5003, 
5010, 5257, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

As the rating decision on appeal granted service connection for 
achalasia and for a left knee disability, and assigned ratings 
and effective dates for the awards, statutory notice has served 
its purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2003), aff'd 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 
2007 SOC provided notice on the "downstream" issue of 
entitlement to an increased initial rating, and an April 2009 
SSOC readjudicated the matters after additional development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records are associated with his claims 
file.  He was afforded VA examinations in July 2006 and in March 
2009.  The Board finds that the examination reports provide 
sufficient information (from history elicited and findings) to 
address the matters at hand, and are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate for 
rating purposes).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist in these 
matters is met.  

B.	Factual Background

The Veteran's STRs show that achalasia was diagnosed in June 
1999.  In July 1999, he underwent laparoscopic a surgery, and in 
April 2000 he underwent an esophagogastroduodenoscopy.  His 
complaints relating to his achalasia included dysphagia 
(difficulty swallowing), pyrosis (heartburn), regurgitation, and 
chronic reflux esophagitis.  The STRs also show a diagnosis of 
left knee chondromalacia.  October 2005 X-rays were interpreted 
as showing mild chondromalacia involving the medial compartment 
and the patellofemoral joint, and small knee joint effusion.  His 
complaints included pain, swelling, and tenderness.  

On July 2006 VA examination, it was noted the Veteran took 
Prevacid for heartburn and indigestion.  He reported acid reflux, 
but denied vomiting blood.  It was noted that his weight was 
stable and that he had never been anemic, but occasionally 
suffered from odynophagia (dysphagia characterized by swallowing 
pain).  His bowel habits were normal.  He reported frequent 
swelling of his knees and pain, occasionally dull and sharp (0 
(on a scale of 10) on a good day, and 6 on a bad one), but denied 
stiffness and buckling.  It was noted that he wore neoprene 
braces (but did not help).  He reported flare-ups of his knees at 
least once or twice a month, lasting five to ten minutes, and 
that he could not jog, jump, or run due to his knees.  

On physical examination, the Veteran's gait was noted to be 
normal.  The examiner noted symptoms of some pyrosis, some 
dysphagia (once or twice a week), and some odynophagia (once or 
twice a week); there was no evidence of anemia.  There was no 
evidence of hernias, and his bowel sounds were good.  Left knee 
range of motion  studies found flexion to 140 degrees, and 
extension to 0 degrees.  There was some clicking of the kneecaps, 
but nothing else significant.  Lachman and McMurray sign testing 
was negative; there was no laxity of the ligaments or 
subluxation.  Repetitive movements did not cause any added loss 
of range of motion.  The examiner observed that because of the 
Veteran's chronic pain and discomfort, he had a 5 degree loss of 
flexion, bilaterally.  X-rays of the left knee revealed mild 
increased density in the suprapatellar bursa consistent with 
small effusion; negative exam otherwise.  The diagnoses included 
achalasia status post corrective surgery and left knee 
chondromalacia or patellar chondritis, with suprapatellar fluid.  

Evans Army Community Hospital treatment records from September 
2006 to October 2008 include reports that reveal that the Veteran 
denied leg pain, swelling, and stiffness.  He was seen on 
February 22, 2007 for complaints of a two day history of melena; 
anemia due to upper gastrointestinal (GI) bleeding, improving, 
was diagnosed.  Later in February 2007 it was noted that there 
was no evidence of continued bleeding.  A June 2007 report notes 
the Veteran's complaints of left knee pain.  A July 2007 report 
shows a diagnosis of anemia.  The 2006/2007 records show that the 
Veteran's weight remained consistent (at 200-205 lbs.).  An 
August 2008 report notes his complaints of dysphagia and 
regurgitation.  An October 2008 report also notes complaints of 
dysphagia.  

On March 2009 VA examination, it was noted the Veteran's 
treatment for achalasia included Prevacid and a peptic disease 
regimen.  The examiner noted the Veteran has no impairment of 
activities of daily living as he is fully capable of eating, 
cooking, dressing/undressing, writing, and driving without 
assistance.  His exercise tolerance limits were primarily 
determined by his chronic low back pain condition.  It was noted 
that he had no impairment for  employment based on achalasia or 
left knee disability.  The Veteran reported daily dysphagia and 
odontophagia with both solid and liquid swallowing, regurgitation 
episodes (two to three times per week), and heartburn( once or 
twice per month, lasting one to two hours).  He denied 
hematemesis episodes.  The Veteran reported improvement in his 
left knee since the last VA examination, indicating that 
refraining from running for exercise rendered the knee 
asymptomatic.  He denied chronic intermittent or continuous pain, 
swelling, locking, stiffness or instability.  On physical 
examination, there was no swelling or deformity of the left knee.  
Range of motion studies revealed flexion to 140 degrees, and 
extension to 0 degrees.  Range of motion was pain free, even on 
repetitive motion.  The knee was negative on McMurray, patellar 
compression, and ligament instability testing.  X-rays of the 
knee revealed mild medial compartment femorotibial joint space 
narrowing, compatible with osteoarthrosis.  The diagnoses 
included stable achalasia and left knee degenerative joint 
disease.  

At the October 2010 videoconference hearing, the Veteran reported 
that he takes Prevacid for achalasia, and that if he eats 
anything solid, he has to wash it down with water.  He indicated 
that he occasionally takes Phillips Milk of Magnesia and Tums for 
the achalasia.  He reported constant acid reflux, vomiting, and 
waking up at night with a burning sensation in his chest.  He 
reported that he has left knee swelling; he denied postservice 
treatment for his left knee when it has been swollen.  

C.	Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will summarize 
the relevant evidence as appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails to 
show, as to the claims.  

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations applies, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA 
is responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In claims for increased ratings, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  This appeal is from the initial ratings 
assigned with the grant of service connection, and staged ratings 
are for consideration.  

Achalasia

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  
38 C.F.R. § 4.113.  

The schedule of ratings for the digestive system provides that 
ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with evaluation to 
the next higher evaluation where the severity of the disability 
picture warrants such elevation.  38 C.F.R. § 4.114.  

There is no specific diagnostic code for achalasia, and the 
disability is rated by analogy to hiatal hernia (under 38 C.F.R. 
§ 4.114, Code 7346) based on anatomical location and nature of 
symptoms.  The 10 percent rating currently assigned is warranted 
when there are 2 or more of the symptoms in the criteria for a 30 
percent rating, of lesser severity than the symptoms warranting a 
30 percent rating.  A 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain, productive of considerable impairment of health.  
A 60 percent rating requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Code 7346.  

On longitudinal review of the record, the Board finds that 
symptoms warranting the next higher (30 percent ) rating for 
achalasia were not shown prior to February 2007.  Specifically 
records prior to February 22, 2007 show complaints such as 
heartburn, dysphagia, occasional odynophagia, and acid reflux; 
but treatment records, and the July 2006 examination report, did 
not show substernal, or arm or shoulder pain, nor a disability 
picture consistent with considerable impairment of health.  The 
Veteran maintained his weight, was noted to not be anemic, and 
denied  vomiting blood.  His complaints of heartburn and 
indigestion (controlled by Prevacid) are consistent with the 
criteria for the 10 percent rating which was assigned.  

From February 22, 2007, the disability picture presented by the 
Veteran's achalasia most nearly approximates the schedular 
criteria for a 30 percent rating.  On that day the Veteran was 
seen for a complaint of melena (bloody stool), and then received 
a diagnosis of anemia secondary to an upper GI bleed.  He 
reported dysphagia, regurgitation, and pyrosis.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that a 
disability picture consistent with considerable impairment of 
health is shown February 22, 2007, and that  a 30 percent rating 
is warranted from that date.  Notably, symptoms warranting the 
next higher (and maximum) 60 percent rating are not shown.  The 
medical records do not show hematemesis (bloody vomiting), which 
was specifically denied on March 2009 VA examination or material 
weight loss (the Veteran is shown to have maintained a consistent 
weight).  While anemia was noted for a brief period in February 
and June 2007, and related to gastrointestinal bleeding, it was 
not shown prior to February 2007 and more recent (March 2009) 
laboratory studies have shown normal red and white blood cell 
counts (contraindicating anemia); consequently, the anemia may 
not reasonably considered moderate (and warranting a brief 
further increase in the rating).  In summary, the overall 
disability picture presented is not one consistent with the 
criteria for a 60 percent rating/showing a symptom combination 
productive of severe impairment of health.   Therefore, a 
schedular rating in excess of 30 percent is not warranted.  

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  There is no objective 
evidence of any chronic impairment due to the Veteran's achalasia 
that is not encompassed by the schedular criteria.  Therefore, 
such criteria are not inadequate, and referral for extraschedular 
consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun 
v. Peake, 22 Vet. App. 111 (2008).  Finally, the Board notes that 
the Veteran is employed, and that the matter of entitlement to a 
total rating based on individual unemployability (TDIU) is not 
raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

Left Knee

There is no specific diagnostic code for chondromalacia; 
consequently, such disability must be rated by analogy.  See 
38 C.F.R. § 4.20.  The RO has selected Code 5260 (for limitation 
of flexion) as the most appropriate analogous code.  The Board 
notes that when the 0 percent rating was assigned, it was on the 
basis of a July 2006 VA examination that found a five degree loss 
of flexion.  Subsequent examination did not find any limitation 
of flexion (but there is X-ray confirmation of degenerative joint 
disease/arthritis).  Consequently, the Board finds that the more 
appropriate rating by analogy in this case is under Code 5003 
(for degenerative arthritis substantiated by X-ray findings).  

Arthritis shown by X-ray findings is rated based on limitation of 
motion of the affected part under the appropriate code for the 
affected joint.  When there is arthritis with at least some 
limitation of motion, but which would be rated noncompensable 
under a limitation of motion code, a 10 percent rating may be 
assigned for each major joint.  38 C.F.R. § 4.71a, Codes 5003, 
5010.  

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants a 
10 percent rating, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Extension of a leg limited to 5 degrees or less warrants a 
noncompensable rating, extension limited to 10 degrees warrants a 
10 percent rating, extension limited to 15 degrees warrants a 20 
percent rating, extension limited to 20 degrees warrants a 30 
percent rating, extension limited to 30 degrees warrants a 40 
percent rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.  

Recurrent subluxation or lateral instability of a knee is rated 
10 percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Code 5257.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71a, Plate II.  

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under Code 5003 
and 5257, while cautioning that any such separate rating must be 
based on additional disabling symptomatology.  VAOPGCPREC 23-97 
(July 1997); VAOPGCPREC 9-98 (August 1998).  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45.  

The Board finds that the evidence reasonably shows that a 10 
percent rating is warranted for the Veteran's left knee 
disability for the period prior to the March 12, 2009 (the date 
of a VA examination).  The only examination prior to March 2009 
of record was in July 2006.  The findings on the July 2006 
examination included that X-rays showed pathology (small 
effusion) and that pain limited knee flexion slightly 
(specifically noted by the examiner).  Such findings warrant a 10 
percent, but no higher, rating under Code 5003.  A higher rating 
with consideration of other diagnostic codes is not warranted, 
because compensable limitations of flexion and/or  extension 
and/or  instability were not shown.  

From the date of the March 12, 2009, VA examination the Board 
finds that the criteria for a 10 percent rating are no longer 
met, and that a compensable rating is no longer warranted for the 
Veteran's left knee disability.  The March 2009 examination 
findings included that X-rays showed degenerative joint disease.  
However, despite the Veteran's prior subjective complaints of 
pain, the March 2009 VA examiner specifically found that the 
Veteran had full, painless [emphasis added], motion of the left 
knee, including on repetitive motion (i.e., on use), and that 
there was no instability (all tests for laxity were negative).  
Notably, the Veteran reported on March 2009 examination that his 
left knee had improved since the July 2006 examination.  
Consequently, there is no basis for assigning a compensable 
rating for the service-connected left knee disability under any 
applicable criteria, to include Codes 5003, 5257, 5260, or 5261.  

As there is no objective evidence of symptoms and/or impairment 
due to the Veteran's left knee disability that are not 
encompassed by the ratings assigned, the schedular criteria are 
not inadequate, and referral for extraschedular consideration is 
not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111 (2008).   

Once again, it is noteworthy that the Veteran is employed, and 
that the matter of entitlement to a TDIU rating is not raised by 
the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A staged (30 percent, effective February 22, 2007) increased 
rating is granted for the Veteran's achalasia, subject to the 
regulations governing payment of monetary awards.  

A staged (10 percent prior to March 12, 2009, 0 percent since) 
increased rating is granted for the Veteran's left knee 
disability, subject to the regulations governing payment of 
monetary awards.  


REMAND

Regarding the claim for an increased rating for lumbar spine 
disability, at the October 2010 videoconference hearing the 
Veteran reported that his low back pain had increased in severity 
since his last VA examination (in March 2009), as it was 
continuous as opposed to sporadic, and that he had increased 
limitation of lumbar motion.  In light of the allegation of 
increased severity, a contemporaneous examination to assess the 
current severity of the lumbar spine disability is necessary.  In 
addition, the Veteran has indicated that he has been referred for 
private treatment (instead of at Evans Army Community Hospital); 
has had procedures for low back nerve pathology; and been given a 
diagnosis of sciatica.  Outstanding records of any low back 
treatment are pertinent evidence that must be secured.  

Regarding the matter of the rating for a left fifth toe 
disability, at the October 2010 videoconference hearing, the 
Veteran reported that he walks on the inside of his left foot, 
thereby affecting his gait.  He also reported that it was 
difficult to find shoes wide enough to wear, and that he had 
previously used special shoe inserts.  On March 2009 VA 
examination, it was noted that the Veteran reported no specific 
limitations with walking or standing as a consequence of his left 
fifth toe disability, and also found that his gait was normal.  
In light of the Veteran's allegation, a contemporaneous 
examination to assess the current severity of the disability is 
needed.  

Notably, as these matters involve the initial ratings assigned 
with the award of service connection, "staged" ratings are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all sources of treatment and/or evaluation he 
has received for his lumbar spine disability 
since his separation from service, and to 
provide any releases needed to secure records 
of any such private evaluation and/or 
treatment.  The RO should secure for the 
record copies of the complete clinical 
records of all such evaluation and/or 
treatment from the identified sources, if 
any.  If any records sought by the RO from a 
private provider identified by the Veteran 
are not received upon the RO's request, he 
should be so advised, and reminded that 
ultimately it is his responsibility to ensure 
that such records are received.  Regardless 
of the Veteran's response, the RO should 
secure for association with the claims file 
updated (to the present) copies of the 
complete clinical records of any VA treatment 
and/or  evaluation the Veteran has received 
for low back/left fifth toe disabilities 
since October 2008.  

2.  The RO should then arrange for the 
Veteran to be afforded an orthopedic 
examination to determine the current severity 
of his service-connected lumbar spine and 
left fifth toe disabilities.  The Veteran's 
claims file must be reviewed by the examiner 
in conjunction with the examination.  Any 
indicated studies should be completed.  The 
findings reported should specifically include 
thoracolumbar ranges of motion and whether 
the spine is ankylosed.  The examiner must 
specifically comment on whether the lumbar 
spine disability has been manifested by 
incapacitating episodes (i.e., periods of 
bedrest prescribed by a physician), and if 
so, their duration (in terms of weeks in the 
past year).  All symptoms and functional 
limitations (including any increased 
limitations on use) due to the lumbar spine 
disability should be described in detail.  
The examiner should describe in detail all 
pathology and all associated impairment of 
function (to include any additional 
impairment of function due to pain/on use) 
related to left fifth toe disability.  The 
examiner must explain the rationale for all 
opinions given.  

3.  The RO should then readjudicate these 
claims (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If either remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


